Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 
Claims 10, 11, 13-15, 18 and 20-32 are pending.
Claims 1-9, 12, 16, 17 and 19 are cancelled.
Claims 10, 13-15, 20 and 21 are currently amended.
Claims 22-32 are new.
Claims 10, 11, 13-15, 18 and 20-32 as filed on December 21, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of macrolide is rapamycin.

Withdrawn Objections / Rejections
In view of the amendment of claim 15, the previous objection to claim 15 is withdrawn.
In view of the cancellation of claims 1-3, 5, 6, 8, 9 and 19 and amendment of claim 20, all previous claim rejections under 35 USC 103 over Deshmukh are withdrawn.
In view of the cancellation of claims 1-3, 5-9 and 19 and amendment of claims 10, 18 and 20 to apparently limit the device to a polymer-coated balloon catheter, all previous claim rejections under 35 USC 103 over Farrah are withdrawn.  Farrah teaches a stent.
In view of the cancellation of claims 1-3 and 5-9 and amendment of claim 18, all previous claim rejections under 35 USC 103 over Ramalingam are withdrawn.
In view of the cancellation of claims 1-3, 5-9 and 17 and amendment of claim 18, all previous claim rejections under 35 USC 103 over Raheja are withdrawn.
In view of Applicant’s persuasive arguments with regard to Sahatjian as being drawn to drug solutions, all previous claim rejections under 35 USC 103 in view of Sahatjian and over Sahatjian are withdrawn.
In view of the amendment of the claims to recite a device, the double patenting rejection over the macrolide particulates of US Patent 9,949,957 is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 21 and 30 are objected to because of the following informalities: 
Claim 21:  “a balloon surface” should presumably recite “the balloon surface” because there is only one surface and antecedent basis thereof is implicit to the recitation of a balloon.
Claim 30:  a comma should be inserted after the preamble consistent with the formatting of the other dependent claims.
Appropriate correction is required.

Applicant is advised that should claim 20 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 15 recites the particulate set is associated with poly(ethylenimine) or poly(vinyl amine), however, claim 15 depends from claim 10 which is apparently drawn to a device that is a balloon catheter comprising a polymer coating with which the particulate set is associated.  The instant, as filed specification at page 30 discloses:

    PNG
    media_image1.png
    206
    778
    media_image1.png
    Greyscale

The specification does not disclose poly(ethylenimine) or poly(vinyl amine) as part of the device / polymer-coated balloon catheter as claimed.  This is new matter.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, 13-15, 18, 20 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 as currently amended recites the balloon catheter in the final wherein clause.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11, 13-15, 18, 20 
Claim 15 recites the particulate set is associated with PEI or PVA, however, claim 10 as currently amended recites the particulate set is associated with the polymeric coating on the balloon catheter.  It is unclear how the associations of claim 15 are related to the associations of claim 10 and the specification fails to remedy the ambiguity (e.g., page 30 as reproduced supra).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 15, 23 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 11 recites a balloon catheter, however, claim 10 as currently amended references the balloon catheter in the final wherein clause.  Claim 11 is not further limiting because claim 10 already, if improperly, recites the balloon catheter.
Claim 15 recites the particulate set is associated with PEI or PVA, however, claim 10 as currently amended recites the particulate set is associated with the polymeric coating on the balloon catheter.  Claim 15 omits the associations of claim 10.
	Clam 23 recites the macrolide particulates comprise macrolide in crystalline form, however, claim 10 as currently amended recites the macrolide particulates comprise 90% crystalline macrolide.  Claim 23 omits the limitations of claim 10.
	Claim 30 recites a balloon catheter, however, claim 10 as currently amended references the balloon catheter in the final wherein clause.  Claim 30 omits the limitations of claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 10, 11, 13, 18, 20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2011/0008260, published January 13, 2011, of record) in view of Zeng et al. (US 2013/0035483, published February 7, 2013, IDS reference filed September 25, 2017).
With regard to claims 10, 11, 18, 20, 22-29, Flanagan teaches a drug delivery balloon wherein the drug is in the form of crystalline particles having a predetermined size distribution (title; abstract; Figures; paragraph 20; claims).  Drugs include rapamycin and everolimus (paragraph 42; claim 8).  The particles size may range from 0.01 to 2 microns or may have a narrower size range of inter alia 1.5 to 2 microns (paragraphs 8, 20, 45), which renders obvious the claimed modal size(s).  Flanagan teaches that the size distribution of the particles is controlled precisely and is narrow (paragraphs 8, 20, 45), which renders obvious the claimed monodispersity value(s).  Flanagan teaches that balloon device is a catheter (paragraph 41).  Flanagan teaches the balloon comprises a polymeric coating and the drug is applied over the coating (claims 20-21; paragraphs 11, 23, 25).  Flanagan does not specifically teach at least 90 wt%, at least 99 wt% crystallinity.  However, Zeng teaches a beneficial outcome of crystalline 
With regard to claim 13, given that a balloon is specified and the polymer coating is on the balloon, the coating would be configured to release the particles upon expansion of the balloon.  Also, Flanagan teaches release from the balloon upon expansion (e.g., paragraph 18).

Claims 10, 11, 13, 18, 20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2011/0008260, published January 13, 2011, of record) in view of Zeng et al. (US 2013/0035483, published February 7, 2013, IDS reference filed September 25, 2017) and Slager et al. (US 2009/0028956, published January 29, 2009, of record).
Flannagan is applied herewith using a different interpretation for the claimed monodispersity
With regard to claims 10, 11, 18, 20, 22-29, Flanagan teaches a drug delivery balloon wherein the drug is in the form of crystalline particles having a predetermined size distribution (title; abstract; Figures; paragraph 20; claims).  Drugs include rapamycin and everolimus (paragraph 42; claim 8).  The particles size may range from 0.01 to 2 microns or may have a narrower size range of inter alia 1.5 to 2 microns (paragraphs 8, 20, 45), which renders obvious the claimed modal size(s).  Flanagan teaches that the size distribution of the particles is controlled precisely and is narrow (paragraphs 8, 20, 45).  Flanagan teaches that balloon device is a catheter (paragraph 41).  Zeng teaches a beneficial outcome of crystalline forms of drugs inclusive of rapamycin is extended tissue residence time, where crystalline means at least 50%, at least 90% (title; abstract; paragraphs 18-21, 38, 61, 63; claim 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crystalline rapamycin particulates of Flanagan should have a crystallinity of at least 90% as taught by Zeng in order to provide the beneficial outcome of extended tissue residence time.  Flanagan does not specifically teach a degree of monodispersity of less than 5, of about 1 to about 4, of about 1 to 5.  However, Slager teaches the desirability of microparticles having a diameter of about 10 microns or less and having low size polydispersity of 5 or less when the microparticles are immobilized in a thin biocompatible coating on the surface of a medical device for providing more uniform coatings with more predictable release rates (title; abstract; paragraphs 9, 16-17, 26-27, 31, 62, 111-121; claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the narrow, predetermined size distribution of the particles of Flanagan should have a low polydispersity of 5 or less in order to achieve more uniform coatings with more predictable release rates.
With regard to claim 13, given that a balloon is specified and the polymer coating is on the balloon, the coating would be configured to release the particles upon expansion of the balloon.  Also, Flanagan teaches release from the balloon upon expansion (e.g., paragraph 18).

Claims 14, 15, 21 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2011/0008260, published January 13, 2011, of record) in view of Zeng et al. (US 2013/0035483, published February 7, 2013, IDS reference filed September 25, 2017) and optionally in view of Slager et al. (US 2009/0028956, published January 29, 2009, of record) as applied to claims 10, 11, 13, 18, 20 and 22-29 above, and further in view of Kangas et al. (US 2009/0227980, published September 10, 2009).
As described above, Flanagan renders obvious a drug delivery balloon catheter comprising a polymeric coating and a drug inclusive of rapamycin in the form of crystalline particles having a predetermined size of 0.01 to 2 micron, wherein the size distribution of the particles is controlled precisely.  Flanagan does not specifically teach the coating comprises a flexible hydrogel matrix, or the device comprises poly(ethyleneimine) or poly(vinyl amine).  However, Kangas teaches a triggered release of a drug inclusive of sirolimus (rapamycin) from a drug coated balloon catheter comprising a pH sensitive hydrogel inclusive of poly(ethylene imine) in which a therapeutic agent is dispersed which prevents premature release (title; abstract; paragraphs 5, 35, 38; claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric coating of the drug delivery balloon catheter of Flanagan to comprise a pH sensitive hydrogel inclusive of poly(ethylene imine) in order prevent premature release of the crystalline particle drug.
With regard to claim 30, given that a balloon is specified and the flexible hydrogel matrix coating is on the balloon, the hydrogel coating would be configured to hydrate, stretch upon expansion of the balloon, and release the particulates upon expansion of the balloon.  Also, Flanagan teaches release from the balloon upon expansion (e.g., paragraph 18) and Kangas .


Claims 10, 11, 13, 18, 20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 10, 11, 18, 20 and 22-29, Burgermeister teaches implantable medical devices inclusive of catheters and balloons (renders obvious balloon catheter) comprising a coating comprising a drug / rapamycin - containing polymeric composition, wherein at least a portion, more than 90%, more than 98% of the drug / rapamycin is crystalline (claims 1-5 and 9-12; paragraphs 2, 10, 25, 27, 32, 51).  The crystalline particles have an average size ranging from about 50 nm to 50 microns (claim 8; paragraphs 34-46).  Burgermeister teaches that the size of the drug particles is controlled using conventional techniques such as wet and dry milling, as well as spray drying (paragraphs 38-39, 42-43).  Burgermeister teaches wet milling produces particles below 1 micron to 80-150 nm (paragraph 40).  Burgermeister teaches that it is beneficial to have a well-controlled size distribution (paragraphs 38, 40), but does not specify the monodispersity or mode.  However, Santos teaches a wet milling method of particle size reduction (claim 7; paragraph 30) that results in a near monodisperse particle size distribution – particles all having the same size (particle size is mode) -- with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a wet milling method for the wet milling described by Burgermeister to provide the best 
With regard to claim 13, given that a balloon is specified and the polymer coating is on the balloon, the coating would be configured to release the particles upon expansion of the balloon.  Also, Burgermeister teaches the polymer controls the release of the drug / rapamycin (e.g., paragraph 28).

Claims 14, 15, 21 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record) as applied to claims 10, 11, 13, 18, 20 and 22-29 above, and further in view of Kangas et al. (US 2009/0227980, published September 10, 2009).
As described above, Burgermeister teaches an implantable medical device inclusive of a balloon catheter comprising a coating comprising a crystalline drug / rapamycin – containing polymeric composition.  Burgermeister does not teach that the coating comprises a flexible hydrogel matrix, or the device comprises poly(ethyleneimine) or poly(vinyl amine).  However, Kangas teaches a triggered release of a drug inclusive of sirolimus (rapamycin) from a drug coated balloon catheter comprising a pH sensitive hydrogel inclusive of poly(ethylene imine) in which a therapeutic agent is dispersed which prevents premature release (title; abstract; 
With regard to claim 30, given that a balloon is specified and the flexible hydrogel matrix coating is on the balloon, the hydrogel coating would be configured to hydrate, stretch upon expansion of the balloon, and release the particulates upon expansion of the balloon.  Also, Kangas teaches the hydrogel swells when the pH changes which combined with balloon inflation allows triggered release of the drug (e.g., paragraph 35).


Claims 10, 11, 13, 15, 18, 20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al. (US 2012/0177742, published July 12, 2012, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 10, 11, 18, 20, 22-29, McClain teaches a coating on a medical device inclusive of a balloon catheter, the coating comprising active agent nanoparticles inclusive of sirolimus / rapamycin nanoparticles and a polymer (title; abstract; paragraphs 2-3, 5-7, 10-11, 23, 27, 34, 39, 44, 50, 53, 89, 95, 101-102, 110, 130, 230, 235, 307; Figure 3; claims).  A portion of the nanoparticles is crystalline, meaning at least 10%, …, at least 100% is in crystalline form (paragraphs 6, 232, 243-245, 247; claim 6).  The nanoparticles may be about 1 micron or below about 1 micron (paragraph 6).  The size of the active agent is controlled, for example, at least 90% of the sirolimus is 1.5 microns or 2.5 microns or another controlled size (paragraphs 70-72, 76, 101, 110, 118, 351, 389-390; claim 46), which also renders obvious the Santos teaches a wet milling method of particle size reduction (claim 7; paragraph 30) that results in a near monodisperse particle size distribution – particles all having the same size – with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a wet milling method to obtain the particles described by McClain to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles and particles all having the same size.
With regard to claim 13, given that a balloon is specified and the polymer coating is on the balloon, the coating would be configured to release the particles upon expansion of the balloon.  Also, McClain teaches the balloons may be compliant which means the balloons expand and stretch (paragraphs 308, 316).
With regard to claim 15, the coating of the device of McClain may comprise a surfactant inclusive of polyethylenimine (abstract; claims 17, 24, 26); thus, the polyethylenimine is associated with the particulate set.  Also, McClain teaches methods wherein the nanoparticles of the active agent are mixed with the surfactant (e.g., claim 31).

Claims 14, 21 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable McClain et al. (US 2012/0177742, published July 12, 2012, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record) as applied to claims 10, 11, 13, 15, 18, 20 and 22-29 above, and further in view of Kangas et al. (US 2009/0227980, published September 10, 2009).
Kangas teaches a triggered release of a drug inclusive of sirolimus (rapamycin) from a drug coated balloon catheter comprising a pH sensitive hydrogel inclusive of poly(ethylene imine) in which a therapeutic agent is dispersed which prevents premature release (title; abstract; paragraphs 5, 35, 38; claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of the medical device of McClain to further comprise a pH sensitive hydrogel in order prevent premature release of the crystalline nanoparticle drug.
With regard to claim 30, given that a balloon is specified and the flexible hydrogel matrix coating is on the balloon, the hydrogel coating would be configured to hydrate, stretch upon expansion of the balloon, and release the particulates upon expansion of the balloon.  Also, Kangas teaches the hydrogel swells when the pH changes which combined with balloon inflation allows triggered release of the drug (e.g., paragraph 35).


Claims 10, 11, 13-15, 18 and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2009/0227980, published September 10, 2009) in view of McClain et al. (US 2012/0177742, published July 12, 2012, of record) and Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 10, 11, 14, 15, 18, 21-29, 31, 32, Kangas teaches triggered release of a drug inclusive of sirolimus (rapamycin) from a drug coated balloon catheter comprising a McClain teaches rapamycin nanoparticles that are crystalline such as at least 100% crystalline and that have a controlled size of, for example, 1.5 microns or 2.5 microns (paragraphs 6, 70-72, 76, 101, 110, 118, 232, 243-245, 247, 351, 389-390; claims 6, 46), which also renders obvious the claimed modal size(s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crystalline rapamycin nanoparticles having a controlled size of 1.5 or 2.5 microns as taught by McClain for the rapamycin in the drug coated balloon catheter of Kangas because the nanoparticles of McClain are taught to be useful for including within the coating of balloon catheters.  Neither Kangas nor McClain teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7; paragraph 30) that results in a near monodisperse particle size distribution – particles all having the same size – with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a wet milling method to control the size of the rapamycin nanoparticles of McClain to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles and particles all having the same size.
With regard to claim 13, given that a balloon is specified and the hydrogel polymer coating is on the balloon, the hydrogel coating would be configured to release the nanoparticles 
With regard to claim 30, given that a balloon is specified and the flexible hydrogel matrix coating is on the balloon, the hydrogel coating would be configured to hydrate, stretch upon expansion of the balloon, and release the particulates upon expansion of the balloon.  Also, Kangas teaches the hydrogel swells when the pH changes which combined with balloon inflation allows triggered release of the drug dispersed therein (e.g., paragraph 35).

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but they are not fully persuasive.  Applicant’s Remarks are addressed herein to the extent they pertain to the maintained / modified grounds of rejection as necessitated by Applicant’s changes to the claims.
	With regard to the rejections over Flanagan, Applicant at pages 6-7 of the Remarks maintains that the rejections are legally incorrect and therefore improper.  Applicant’s statements remain unpersuasive for reasons of record and because as set forth in every Office Action of record Flanagan teaches balloon catheters comprising a polymeric coating and rapamycin particulates (e.g., pages 6-7 of the Non-Final Rejection mailed June 13, 2019).  Therefore, the rejections over Flanagan are properly maintained in modified form as necessitated by Applicant’s amendments.
	With regard to the rejections over Burgermeister, Applicant at page 8 of the Remarks alleges it is improper to cite art that does not teach all claim features.  This is not found persuasive because the previous rejections over Burgermeister rendered obvious that which was claimed and the current rejections over Burgermeister render obvious that which is currently within the scope of the previous iterations of the claims as well as the current iteration of the claims are well-known to the prior art as evidenced at least by the prior art of record inclusive of the prior art cited in parent Application No. 14/303,309.  Applicant is advised that the art of record is representative, not exhaustive.  Applicant’s continued denigration of Burgermeister’s lack of examples remains unpersuasive because there is no legal requirement for prior art to have examples.  Applicant is reminded that prior art need not teach, and preferably omits, what is well known in the art.  See MPEP 2164.  Macrolide particulates, crystalline macrolide particulates, and in particular crystalline macrolide micro- to nano- particulates are already known to the prior art.  There is no enablement issue with regard to the claimed compositions and products thereof.  Furthermore, it is not seen how the instant application is enabled according the standards Applicant has articulated for evaluating Burgermeister (which issued as U.S Patent No. 7,842,312).  The few examples are silent with regard to the degree of crystallinity and the broader disclosure at pages 20-21 is apparently nothing more than “a wish” for particles having more than 50% crystallinity.  Nor do the examples disclose a degree of monodispersity or allow such to be calculated.  Applicant at pages 8-9 of the Remarks alleges it is unclear how the steps of Santos are used with Burgermeister.  This is unpersuasive because the previous and the current iteration of the claims are drawn to products.  Applicant’s continued speculations and assertion that there is “no guarantee” of forming crystalline particles remains unpersuasive because crystalline particles are possessed by the prior art as evidenced at least by the prior art of record.  Applicant at pages 9-10 of the Remarks alleges Sahatjian to describe a drug type and method of release that is completely different than the instant disclosure.  This line of argument 
	With regard to the rejections over McClain, Applicant at page 10 of the Remarks maintains that one would not replace high shear fluid process.  This remains unpersuasive because the previous and the current iteration of the claims are drawn to products.  Therefore, the rejections over McClain are properly maintained in modified form as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 11, 13-15, 18 and 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 10,449,180 in view of Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record), Santos et al. (US 2015/0060581, filed March 28, 2013, of record) and Slager et al. (US 2009/0028956, published January 29, 2009, of record). 
With regard to claims 10, 11, 14, 18, 21-29, 31, 32, US Patent 10449180 teaches an implantable or insertable medical device which is a balloon catheter comprising a polymeric coating which may be in the form of a flexible hydrogel matrix and macrolide particulates associated with the coating, the macrolide particulates having a diameter in the range of 0.1 to 10 microns, the macrolide being rapamycin (claims 1-3, 6, 10-17).  US Patent 10449180 does not specify that the rapamycin is at least 90%, at least 99% crystalline.  However, Burgermeister teaches the use of crystalline rapamycin for particulate formation wherein more than 98% of the drug / rapamycin is crystalline (see above).  It would have therefore been obvious to one of ordinary skill to use crystalline rapamycin for the particulates of US Patent 10449180.  US Patent particle size is mode) – with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35) and Slager teaches the desirability of microparticles having a diameter of about 10 microns or less and having low size polydispersity of 5 or less when the microparticles are immobilized in a thin biocompatible coating on the surface of a medical device for providing more uniform coatings with more predictable release rates (see above).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method to obtain the particles described by US Patent 10449180 and Burgermeister to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles which is known to be desirable for providing more uniform coatings and more predictable release rates.	
With regard to claims 13 and 30, given that a balloon is specified and the polymer coating / hydrogel is on the balloon, the coating of US Patent 10449180 would be configured to release the particulates upon expansion of the balloon.
With regard to claim 15, polyethylenimine is associated with the rapamycin (claim 17).
The instant claims are therefore an obvious variant of the conflicting patent claims in view of the prior art.

Claims 10, 11, 13-15, 18 and 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 9,439,892 in view of Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record), Santos et al. (US 2015/0060581, filed March 28, 2013, of record), Slager et al. (US 2009/0028956, published January 29, 2009, of record) and Kangas et al. (US 2009/0227980, published September 10, 2009). 
With regard to claims 10, 11, 18, 20, 22-29, US Patent 9439892 teaches an implantable or insertable medical device which is a balloon catheter comprising a polymeric coating and macrolide particulates associated with the coating, the macrolide particulates having a diameter in the range of 0.1 to 10 microns, the macrolide being rapamycin (claims 1-5, 7).  US Patent 9439892 does not specify that the rapamycin is at least 90%, at least 99% crystalline.  However, Burgermeister teaches the use of crystalline rapamycin for particulate formation wherein more than 98% of the drug / rapamycin is crystalline (see above).  It would have therefore been obvious to one of ordinary skill to use crystalline rapamycin for the particulates of US Patent 9439892.  US Patent 9439892 and Burgermeister do not teach the claimed degree of monodispersity or the mode.  However, Santos teaches a wet milling method of particle size reduction (claim 7; paragraph 30) that results in a near monodisperse particle size distribution – particles all having the same size (particle size is the mode) – with a monodispersity of less than 2 (title; abstract; paragraphs 6-7, 48-49; claims 31-35) and Slager teaches the desirability of microparticles having a diameter of about 10 microns or less and having a low polydispersity of 5 or less when the microparticles are immobilized in a thin biocompatible coating on the surface of a medical device for providing more uniform coatings with more predictable release rates (see above).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method to obtain the particles described US Patent 9439892 and Burgermeister to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles which is known to be desirable for providing more uniform coatings and more predictable release rates.

With regard to claims 13 and 30, given that a balloon is specified and the coating is on the balloon, the coating would be configured to release the particulates upon expansion of the balloon.
With regard to claim 15, polyethylenimine is associated with the rapamycin (claims 1 and 13).


Response to Arguments:  Double Patenting
Applicant at pages 10-11 of the Remarks repeats the argument of record that the macrolide particulates of the conflicting patents do not possess the newly claimed crystallinity.  Absent evidence, this argument cannot be found persuasive as the body of the conflicting patents is silent as to conformation of the macrolide.  “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  See MPEP 2145 I.  Such evidence would need to demonstrate that the macrolide particles in the conflicting patents is necessarily / always amorphous because as elaborated supra the limitation “the macrolide particulates comprise macrolide in crystalline form” invites the presence of macrolide in non-crystalline or amorphous form.  Furthermore, the “component” recited in the claims of the conflicting patents is not necessarily a component of the macrolide particulate of the broadest claims, nor does the “component” need be present in sufficient quantities to preclude crystal formation.  Therefore, the rejections over US Patent 10,449,180 and over US Patent 9,439,892 are properly maintained and made again.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633